DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
It is noted that the rejection heading in the previous Non-Final Rejection mailed on 2/4/2021 is missing the primary prior art, Lal. 
This Non-Final Rejection is to correct that mistake.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1 – 4, 6 – 13, 15 – 20 and 22 – 24  is/are rejected under 35 U.S.C. 103 as obvious over US 9,263,519 B2 (hereunder Lal) in view of Honda et al. (US 2013/0093902 A1).
With respect to independent claim 1,  in Fig. 27 Lal teaches an infrared (IR) detection sensor for detecting IR radiation, comprising:
a plurality of nano wires 100; as shown in Fig. 2 positioned adjacent to each other so as to define a layer, the layer having an outer surface directable towards a source of IR radiation; and
first and second terminals 502, 132 electrically coupled to the layer, 
a circuit as shown in Fig. 12a electrically coupled to the first and second terminals two terminals are shown across 12, the circuit configured to:
provide one of a constant voltage V across the first and second terminals to
generate an electrical current flowing through the layer and a constant electrical
current across the first and second terminals to generate a voltage across the
first and second terminals; 
monitor a change in the electrical current flowing through the layer in response to the IR radiation absorbed by the layer and a change of the voltage across the first and second terminals in response to the IR radiation absorbed by the layer as disclosed in column 14, line 31 – 57 when the constant voltage is provided across the first and second terminals, and
monitor a change in the voltage flowing through the layer in response to the IR radiation absorbed by the layer and a change of the voltage across the first and second terminals in response to the IR radiation absorbed by the layer see paragraph [0027] of Honda et al.  when the constant electrical current is provided across the first and second terminals see paragraph [0027] of Honda et al.; 
determine the IR radiation absorbed by the layer in response to one of the change in the electrical current flowing through the layer and the change of
the voltage across the first and second terminals because of the paragraph [0027] of Honda et al., Lal should measure a change in the electrical current  through the layer. In view of Honda, it would have been obvious at the time of the claimed invention was filed to modify the teaching of Lal in order to detect absorbed IR signal by a known method. This rejection is in consistent with the Supreme Court Decision of the KSR International Co. v. Teleflex, Inc. case: applying a known technique to a known device (method or product) ready for improvement to yield predictable results.
With respect to dependent claim 2, Lal teaches a membrane 6 in Fig. 2 for supporting the layer above a supporting surface.
With respect to dependent claim 3, in column 20, line 43 Lal teaches  wherein the membrane is flexible.
With respect to dependent claim 4, Lal teaches in Fig. 14g an electrical insulator 112 positioned between the layer and the membrane.
With respect to dependent claim 6, in Fig. 2 Lal teaches wherein each nanowire of the plurality of nanowires includes a terminal first end partially defining an inner surface of the layer and a second end. 
With respect to dependent claim 7, Lal teaches wherein the second end of each nanowire of the plurality of nanowires has a generally conical configuration and terminates at a tip as shown in Fig. 19 and wherein the tip at the second end of each nanowire of the plurality of nanowires partially defines the outer surface of the layer and wherein the inner surface of the layer engages an electrical insulator as shown in Fig. 19.
With respect to independent claim 9, Lal teaches infrared (IR) detection sensor for detecting IR radiation, comprising:
a plurality of nanowires forming a layer 100, the layer having an outer surface as shown in Fig. 19 directable towards a source of IR radiation; and
a circuit 570 electrically coupled to the layer, the circuit configured to 
provide one of a constant voltage across the layer to generate an electrical current flowing through the layer and a constant electrical current across the layer to generate a voltage across the layer; monitor one of a change in the electrical current flowing through the layer in response to the IR radiation absorbed by the layer and a change of the voltage across the layer in response to the IR radiation absorbed by the layer; and determine the IR radiation absorbed by the layer in response to one of
the change in the electrical current flowing through the layer and the change of the voltage across the layer as discussed in the rejection justification to claim 1 above.
With respect to dependent claim 11, Lal teaches first and second terminals 132, 502 electrically coupling the layer to the circuit.
With respect to dependent claim 11, Lal teaches  a membrane 6  for supporting the layer above a supporting surface.
With respect to dependent claim 12, Lal teaches wherein the membrane is flexible in column 20, line 43.
With respect to dependent claim 13, Lal teaches an electrical insulator 112 positioned between the layer and the membrane.
With respect to dependent claims 15 – 17, in Fig. 19 Lal teaches wherein each nanowire of the plurality of nanowires includes a terminal first end partially defining an inner surface of the layer and a second end and wherein the second end of each nanowire of the plurality of nanowires has a generally conical configuration and terminates at a tip and wherein the tip at the second end of each nanowire of the plurality of    nanowires partially defines the outer surface of the layer and wherein
the inner surface of the layer engages an electrical insulator.
With respect to independent claim 18, Lal teaches an infrared (IR) detection sensor for detecting IR radiation, comprising:
a plurality of nanowires 100 positioned adjacent to each other so as to define a layer, the layer having an outer surface directable towards a source of IR radiation;
first and second terminals 132,502 electrically coupled to the layer;
a. circuit 570 electrically coupled to the first and second terminals, the circuit configured to provide one of a constant voltage across the first and second terminals to
generate an electrical current flowing through the layer and a constant electrical
current across the first and second terminals to generate a voltage across the first and second terminals; monitor one of a change in the electrical current flowing through the
layer in response to the IR radiation absorbed by the layer and a change of the
voltage across the first and second terminals in response to the IR radiation absorbed by the layer: and determine the IR radiation absorbed by the layer in response to one of
the change in the electrical current flowing through the layer and the change of
the voltage across the first and second terminals as discussed above.
With respect to dependent claim 19, Lal teaches a membrane 6 for supporting the layer above a supporting surface, the membrane electrically isolated from the layer by an electrical insulator 112.
With respect to dependent claim 20, as discussed above Lal teaches wherein the membrane is flexible.
With respect to dependent claims 22 – 24, Lal teaches in Fig. 19   wherein each nanowire of the plurality of nanowires includes a terminal first end partially defining an inner surface of the layer and a second end and wherein the second end of each nanowire of the plurality of nanowires has a generally conical configuration and terminates at a tip and wherein the tip at the second end of each nanowire of the plurality of nano wires partially defines the outer surface of the layer and wherein the inner surface of the layer engaging an electrical insulator.
Claims 5, 14, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable Lal modified by Honda et al., and further in view of Brown (US 8,839,452 B1).
The teaching of Lal modified by Honda et al. has been discussed above.
With respect to dependent claims 5 and 14 and 21, Lal is silent with wherein each nanowire of the plurality of nanowires is fabricated from silicon impregnated with silver nanoparticles.
	In column 7, lines 44 – 45 Brown teaches silicon embedded silver nano-wires.
In view of this, it would have been obvious at the time of the claimed invention was filed to modify the teaching of Lal modified by Honda et al. in order to fabricate desired nanowire by a known material. This rejection is in consistent with the Supreme Court Decision of the KSR International Co. v. Teleflex, Inc. case: applying a known technique to a known device (method or product) ready for improvement to yield predictable results.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIHO KIM whose telephone number is (571)270-1628.  The examiner can normally be reached on M-F: 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on (571)272-2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KIHO KIM
Primary Examiner
Art Unit 2884



/Kiho Kim/Primary Examiner, Art Unit 2884       
1/31/2021